Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153694 & (67)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153694
                                                                    COA: 325192
                                                                    Ionia CC: 2014-015993-FH
  KYLE BRANDON RICHARDS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to supplement application for leave to appeal is
  GRANTED. The application for leave to appeal the April 26, 2016 judgment of the
  Court of Appeals is considered, and it appearing to this Court that the cases of People v
  Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8) are
  pending on appeal before this Court and that the decisions in those cases may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2017
         s0123
                                                                               Clerk